Citation Nr: 0007027	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-00 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to July 
1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC, which denied service connection for shoulder 
pain.  The claims folder was subsequently transferred to the 
Baltimore, Maryland VA Regional Office (RO).  In a July 1998 
rating decision, the RO granted service connection for 
osteoarthritis of the right acromioclavicular joint, with an 
assigned evaluation of 10 percent from August 1993.  


FINDING OF FACT

The veteran's claim for service connection for left shoulder 
disability is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for left shoulder 
disability is not well-grounded.  38 U.S.C.A. § 5107(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that her current left 
shoulder disability is the result of active duty.  
Accordingly, a favorable determination is requested.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for left shoulder 
disability.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The veteran must satisfy three elements for the claim for 
service connection for left shoulder disability to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Secondly, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Layno v. Brown 6 
Vet. App. 465, 469 (1994).  Finally, there must be evidence 
of a nexus between the in-service injury or disease and the 
current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).  The second and 
third elements can also be satisfied under 38 C.F.R. 
3.303(b), continuity of symptomatology.  

The veteran's service medical records include an outpatient 
medical record dated October 17, 1979.  The veteran 
complained of intermittent pain in the left shoulder and a 
lump in the left breast.  The assessment was probable lipoma 
left posterior axillary area.  An outpatient medical record 
dated October 19, 1979, reflects that the veteran complained 
of left posterior shoulder pain that was worse with her 
period.  

The report of the veteran's June 1993 separation medical 
examination provides that her upper extremities were normal 
on clinical evaluation.  No pertinent defects or diagnoses 
were summarized.  


The veteran's post-service VA examination reports do show a 
current diagnosis of a left shoulder disability initially 
demonstrated years after service.  However, they do not 
provide competent evidence, such as continuity of 
symptomatology or a medical opinion, showing a nexus or link 
between the veteran's current left shoulder disability and 
any inservice findings.  Ideally, such an opinion would be 
based on a review of the record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because of the lack of competent 
evidence of such a positive relationship in this case, the 
veteran's claim for service connection for left shoulder 
disability is not well-grounded and the appeal must be 
denied.

The report of an August 1994 VA examination reflects that 
physical examination of both shoulders was entirely normal.  
There was no evidence of swelling and there was no crepitus.  
Range of motion was full bilaterally and there was no 
evidence of tendonitis.  There was no pertinent diagnosis 
related to the left shoulder.  

The report of a December 1997 VA examination reflects that 
the veteran complained of bilateral shoulder pain.  On 
physical examination, there was no swelling or deformity.  
There was some tenderness in the suprascapular region 
bilaterally, left more than right.  Range of motion 
measurements were provided.  Muscle strength of the left 
shoulder girdle showed variable strength with repeated 
efforts.  The pertinent diagnosis was muscular strain of the 
trapezius muscles, bilaterally.  No opinion was offered as to 
the etiology of the diagnosis.  

The report of a July 1999 VA examination shows that the 
veteran's claims file had been reviewed.  Physical 
examination of the shoulders revealed that there was no 
swelling, fluid, heat, erythema, crepitus or laxity.  There 
was mild to moderate tenderness of the left AC joint, but it 
appeared intact.  Range of motion measurements were provided.  
The impression was chronic capsulitis, left shoulder.  No 
opinion was offered as to the etiology of the diagnosis.


The Board recognizes that during a June 1999 personal hearing 
at the RO, and in correspondence, the veteran has made her 
own contentions that her current left shoulder disability is 
related to the October 1979 complaints of left shoulder pain, 
as reflected in her service medical records.  While the 
veteran is competent to describe her observations, as a 
layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Id.  Accordingly, her testimony does not 
constitute competent medical evidence that her current left 
shoulder disability is the result of active service or 
medical findings recorded therein.  

Also during her personal hearing, the veteran stated that she 
received private physical therapy for her left shoulder 
disability.  She did not indicate that her physical therapist 
had ever linked her current left shoulder disability to her 
active service.  At any rate, as the veteran's claim is not 
well-grounded, VA is under no obligation to obtain any 
records pertaining to the private physical therapy.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).  The Board 
additionally points out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Because of the lack of competent medical evidence linking the 
veteran's current left shoulder disability to active duty, to 
include the absence of continuity of symptomatology, her 
claim is not well-grounded and the appeal is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 



ORDER

Evidence of a well-grounded claim for service connection for 
left shoulder disability not having been received, the appeal 
is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

